Exhibit 10.1

 

FIRST AMENDMENT TO MASTER REPURCHASE AGREEMENT

 

Dated as of May 23, 2017

 

Between:

 

PENNYMAC LOAN SERVICES, LLC, as Seller

 

and

 

JPMORGAN CHASE BANK, N.A., as Buyer

 

The Parties have agreed to amend the Master Repurchase Agreement dated August
19, 2016 between them (the “Original MRA” and as amended hereby and as further
supplemented, amended or restated from time to time (the “MRA”)), to (i) move
the provisions of the Side Letter stating the terms of Buyer’s committed
facility and Buyer’s  discretionary facility for Seller from the Side Letter to
the MRA, (ii) extend the latest Termination Date and (iii) revise the Jumbo
Loans sublimit, and they hereby amend the Original MRA as follows.

 

All capitalized terms used in the Original MRA and used, but not defined
differently, in this amendment have the same meanings here as there.

 

2.         Definitions; Interpretation

 

(a)        Definitions

 

A.  Clause (xx) of the definition of “Eligible Mortgage Loan” is amended to read
as follows:

 

(xx)       if a Jumbo Loan, whose Purchase Price, when added to the sum of the
Purchase Prices of all other Jumbo Loans that are then subject to Transactions,
is less than or equal to Ten Million Dollars ($10,000,000) (or such other amount
as may be determined by Buyer in its sole discretion and specified in a written
notice from Buyer to any Seller from time to time);

 

B.  The following definitions are amended to read respectively as follows:

 

“Facility Amount” is defined in Section 3.

 

“Termination Date” means the earliest of (i) the Business Day, if any, that
Seller designates as the Termination Date by written notice given to Buyer at
least sixty (60) days (or, if Section 8(d) is applicable, thirty (30) days)
before such date, (ii) if a Change in Executive Management has occurred, the
Business Day, if any, that Buyer designates as the Termination Date by written
notice given to Seller at least ninety (90) days before such date, (iii) the
date of declaration of the Termination Date pursuant to Section 12(b)(i) and
(iv) October 13, 2017.

 

C.  The following new definitions are added to Section 2(a), in alphabetical
order:

 

“Committed Facility” is defined in Section 3.

 





1

--------------------------------------------------------------------------------

 



“Committed Facility Amount” is defined in Section 3.

 

“First Amendment to MRA” means the First Amendment to Master Repurchase
Agreement dated May 23, 2017 between the Parties, amending this Agreement (for
the first time).

 

“Uncommitted Facility Amount” is defined in Section 3.

 

3.         Facilities; Initiation; Confirmations; Termination

 

The caption of Section 3 is amended to read as the caption above reads, and the
following new unnumbered paragraph is inserted immediately after the caption and
before Section 3(a):

 

Subject to the terms and conditions set forth in this Agreement and the Side
Letter, Buyer (i) agrees and is committed to enter into Transactions from time
to time with respect to Eligible Mortgage Loans having a maximum aggregate
Purchase Price outstanding at any one time of Fifty Million Dollars
($50,000,000) (such maximum amount, the “Committed Facility Amount”), from May
23, 2017 (the effective date of the First Amendment to MRA) until the
Termination Date (such facility, the “Committed Facility”), and (ii) agrees to
consider engaging, on an uncommitted and wholly discretionary basis, in
additional Transactions from time to time from May 23, 2017 until the
Termination Date and (only) when the Committed Facility Amount is fully funded
and outstanding, of up to a maximum aggregate Purchase Price outstanding at any
one time of Four Hundred Fifty Million Dollars ($450,000,000) more than the
Committed Facility Amount (the “Uncommitted Facility Amount”.  The Five Hundred
Million Dollar ($500,000,000) sum of the Committed Facility Amount and the
Uncommitted Facility Amount is the “Facility Amount”.

 

15.       Notices and Other Communications

 

The first notice address for Buyer is amended to read as follows:

 

JPMorgan Chase Bank, N.A.

712 Main Street, 5th Floor North

Houston, Texas 77002

Attention:  Aaron Deutschendorf

Phone:  713) 216-0362

Fax:  (713) 216-5570

email:  aaron.d.deutschendorf@jpmorgan.com

 

 

(The remainder of this page is intentionally blank; counterpart signature pages
follow)





2

--------------------------------------------------------------------------------

 



As amended hereby, the Original MRA remains in full force and effect, and the
Parties hereby ratify and confirm it.

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

By:

/s/ Aaron Deutschendorf

 

 

Aaron Deutschendorf

 

 

Authorized Officer

 

 

PENNYMAC LOAN SERVICES, LLC

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Pamela Marsh

 

 

Managing Director, Treasurer

 

 

 

Unnumbered counterpart signature page to First Amendment to Master Repurchase
Agreement dated May 23, 2017

3

--------------------------------------------------------------------------------